DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

First, the term “type”, presented in multiples claims, renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed, thereby rendering the scope of the claim(s) unascertainable. Correction is required. 

As to claim 1, the claim requires electrical activation. However, without any electronic means (broadly claiming the switch and other electronic connection), and how the 1st activation lever interacts with it, there is no electrical activation as claimed. Correction is required.
st and 2nd levers are rotates about a main axis and then that the levers comprises coupling means axially engaged one inside the other. It is unclear if this “axially engaged” is referring to the main axis or another non-claimed axis.

As to claim 1, the claim language fails to provide any explanation in regard to if the 1st pull is exerted and is supposed to electrically operate then why the need of the 2nd pull? Also, are these pulls in the same direction? And finally, if the 1st pull is already exerted to electrically operate the latch, and the 2nd pull is then exerted, does that means that there is no electrical connection anymore? 
A broad interpretation will be given. Correction is required.

As to claim 2, there is no antecedent of basis for the limitation “handle lever”. Correction is required. 

As to claim 6, the claim requires that the 1st and 2nd levers are axially assembly one inside the other. At the instant, is the coupling means that are axially assembly one inside the other; not the levers. Correction is required.

As to claim 10, the claim requires that the spring elements return the latch to the locked position. At the instant, it is unclear how that is possible. A broad interpretation will be given. Correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1-4, 9, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016113695 to Bohm et al (Bohm) in view of US Pat No 10,655,371 to Soonthornwinate et al (Soonthornwinate) and US Pat No 5,685,584 to Baren et al (Baren).

    PNG
    media_image1.png
    643
    1052
    media_image1.png
    Greyscale

Bohm discloses an opening control device that comprises a handle (10) with a handle lever; and a mechanism for electrical and mechanical activation of an unlocking of a latch of the motor vehicle door leaf.
The mechanism comprises a 1st and a 2nd electrical and mechanical activation levers (10b and 14) for unlocking the latch.
st and 2nd levers are mounted movable in rotation about a main axis (A).
Wherein 1st electrical activation lever (10b) becomes movable from a first threshold of predefined force corresponding to a first rotation angle of the handle , to make contact with electrical means (12) to electronically operate the latch.
Where, if the electrical operation is damage, then the mechanical activation lever (14) becomes movable with the 1st lever from a second threshold of predefined force corresponding to a second rotation angle, which is greater than the first angle.
The mechanism further comprises a transmission shaft (pin creating the axis A); and means for limiting rotation of the 1st lever relative to the 2nd lever (surfaces of 10b engaging the drive 16).
The 1st lever comprises a detection part (34) that is formed by a casing (body) of the lever.
First, Bohm fails to disclose that the handle is supported on a fixed support.

    PNG
    media_image2.png
    620
    1426
    media_image2.png
    Greyscale

Soonthornwinate teaches that it is well known in the art to provide a fixe support (40) for mounting and support a handle (38) on the vehicle. 


Second, Bohm fails to disclose that the 1st and 2nd levers each comprises respective coupling means that are axially engaged one inside the other. Bohm discloses that the 1st and 2nd levers share the same coupling means (the pin that acts as the axis A).

    PNG
    media_image3.png
    756
    1026
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the coupling means described by Bohm as one defined by two members axially engaged one inside the other, as taught by Baren, in order to be able to just replace the desired part without disengagement of the whole assembly.
Applicant is also reminded that separate elements fastened together, in place of a one-piece element, is a design consideration within the skill of the art.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016113695 to Bohm et al (Bohm) in view of US Pat No 10,655,371 to Soonthornwinate et al (Soonthornwinate), US Pat No 5,685,584 to Baren et al (Baren) and further in view of US Pat No 8,579,337 to Hidding et al (Hidding).
Bohm, as modified by Soonthornwinate and Baren, fails to disclose that the levers are connected to 1st and 2nd spring elements. Bohn discloses the use of a spring (not shown) to return the drive element (16), which will return the levers to the original position after actuated.

    PNG
    media_image4.png
    839
    768
    media_image4.png
    Greyscale

Hidding teaches that it is well known in the art to provide 1st and 2nd levers (28 and 30) with respective spring elements (64, 66) to individually bias each lever to a desired position.
.

Allowable Subject Matter
Claims 5-7 and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8 and 14 will also be allowed since the claims depends from claims 7 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



December 31, 2021